PER CURIAM.
Defendant’s application for a writ of review is granted.
The consecutive, maximum sentences of 99 years at hard labor without benefit of suspension of sentence, probation, or parole, imposed on two counts of armed robbery in violation of LSA-R.S. 14:64 are excessive. Even considering defendant’s criminal record, including two prior felony convictions and several arrests, and the circumstances of the offense which involved robbery at gunpoint of a cashier and a store patron at a convenience store, the record of sentencing does not provide an adequate factual basis or justification for imposition of consecutive, maximum sentences for offenses committed during the *1092same transaction. See LSA-C.Cr.P. Art. 883.
Accordingly, defendant’s sentences are amended to provide that the sentences shall run concurrently rather than consecutively.
Defendant's other assignments of error are without merit.
WRIT GRANTED; SENTENCES AMENDED.
COLE, J., would deny the writ.